The opinion of the Court was delivered by
Bermudez, C. J.
This is an injunction suit to prevent the seizure and sale of property used for rice milling purposes, to satisfy a tax *22assessed thereon. It rests on the sole ground that the same is exempt from taxation.
The ta,x collector denies the exemption and asks judgment for the tax.
Prom a judgment in favor of plaintiffs, the defendant appeals.
The issue presented was formally determined in the Ernst case, 36 Ann. 34?, in which the legality of that tax was recognized.
It is, therefore, ordered that the judgment appealed from be reversed and that the injunction issued be dissolved, and that the defendant recover of the plaintiffs the sum of one hundred and twenty-six dollars and fifty cents ($126 50) with costs in both courts.